  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Albert Russo
  CN 4853
  Trenton, NJ 08650
  (609) 587-6888
  Standing Chapter 13 Trustee




  In re:
                                                             Case No.: 18-17544 / MBK
  Rosa Davila
                                                             Chapter 13
  Porfirio Davila, Jr.
                                                             Hearing Date: 01/13/2021 9:00 AM

                                Debtor(s)                    Judge: Michael B. Kaplan



                          TRUSTEE'S OBJECTION TO MOTION TO APPROVE FINANCING



    Albert Russo, the Standing Chapter 13 Trustee, hereby objects to for the following reasons:


  1.       (1) The debtors need to provide updated proof of income, tax returns and an amended schedules I
           & J.
           (2) The debtors need to provide information regarding how much they will be paying in deposits
           and down payments to the trustee.
           (3) The motion should also include a motion to purchase property that includes disclosures.




Dated: January 11, 2021                                  /s/ Albert Russo
                                                         Albert Russo, Standing Chapter 13 Trustee
                                                         By: Erik Collazo, Staff Attorney




                                                    Page 1 of 1
